



COURT OF APPEAL FOR ONTARIO

CITATION: The Law Society of Upper Canada v. Fuerst Estate, 2015
    ONCA 430

DATE: 20150612

DOCKET: C59611

MacPherson, Huscroft and Roberts JJ.A.

BETWEEN

The Law Society of Upper Canada

Applicant (Respondent)

and

The Estate of Fay Arlene Fuerst, Deceased

Respondent (Appellant)

William Rallis, acting in person

Nadia Musclow, for the respondent

Heard and released orally: June 10, 2015

On appeal from the order of Justice Michael A. Penny of
    the Superior Court of Justice, dated October 27, 2014.

ENDORSEMENT

[1]

The appellant, William Rallis, appeals from the Order of Penny J. of the
    Superior Court of Justice dated October 27, 2014, appointing the respondent Law
    Society of Upper Canada as trustee of 35 boxes of client material and six
    computers from the professional legal practice of a deceased lawyer, Fay
    Fuerst. Mr. Rallis was Ms. Fuersts husband, although they may have been
    separated at the time of her death. The Order permitted the Law Society to
    examine the contents of the boxes and computers, provide information to clients
    where appropriate, and destroy material to protect confidential client
    information (provided the last activity occurred at least 10 years prior to the
    destruction).

[2]

Mr. Rallis has filed a great deal of material and appears to appeal on
    many grounds.

[3]

We do not accept his submissions. The order appointing the LSUC as
    trustee of Ms. Fuersts professional material is authorized by ss. 49.45, 49.47
    and 49.52 of the
Law Society Act
. The component of the order allowing
    the LSUC to determine the proper disposition of the boxes and computers is a
    reasonable offshoot of the appointment order. There is nothing in the record to
    suggest that the LSUC will not return personal information in the boxes and
    computers to Mr. Rallis or other appropriate relatives. There is no need to
    appoint a neutral third party to perform this role. The LSUC is, as Penny J.
    said, the neutral party contemplated by Mr. Rallis model for how this should
    be done.

[4]

The appeal is dismissed. No costs.

J.C. MacPherson J.A.

Grant Huscroft J.A.

L.B. Roberts J.A.


